Serial: 115499
                          IN THE SUPREME COURT OF MISSISSIPPI

                                      No. 2003-CA-01663-SCT


GEORGE POWELL, PERSONAL                                                                    Appellant
REPRESENTATIVE OF THE ESTATE OF
LORENZO POWELL

v.

CLAY COUNTY BOARD OF                                                                       Appellees
SUPERVISORS; LADDIE HUFFMAN IN
HIS OFFICIAL CAPACITY AS SHERIFF
OF CLAY COUNTY, MISSISSIPPI; AND
CARL PIERCE

                                               ORDER

¶1.     This matter is before the Court sitting en banc on the Court's own motion to dismiss appeal, and

the Court finds as follows:

        1.      George Powell, Personal Representative of the Estate of Lorenzo Powell, filed a
                wrongful death action against the Clay County Board of Supervisors (Clay
                County), Laddie Huffman, in his official capacity as Sheriff of Clay County, Carl
                Pierce and the Mississippi Department of Corrections (MDOC) on January 8,
                1998.1
        2.      Clay County, the Sheriff and Pierce filed a motion for summary judgment on
                March 13, 2001. The MDOC filed a motion for summary judgment on July 5,
                2001.
        3.      On September 20, 2001, Circuit Court Judge John M. Montgomery executed an
                order to grant summary judgment as to the MDOC. In a separate order also
                signed on September 20, 2001, Judge Montgomery granted summary judgment
                as to Clay County, the Sheriff and Pierce. The orders were filed on September
                24 and September 25, 2001, respectively.


        1
          Lorenzo Powell was at the time of his death a State inmate. He worked on the garbage truck
that was driven by Pierce, a county employee, when he fell off the garbage truck resulting in his death.
Lorenzo Powell suffered fatal injuries on November 11, 1996.
        4.      On October 10, 2001, Judge Montgomery executed a judgment of dismissal with
                prejudice as to the MDOC based on having previously sustained the motion for
                summary judgment. The order was filed on October 17, 2001.
        5.      Powell filed his notice of appeal on October 19, 2001, appealing the grant of
                summary judgment to Clay County, the Sheriff, Pierce and the MDOC, as well as
                the judgment of dismissal as to MDOC.
        6.      On March 25, 2002, Powell filed a motion for rehearing in the circuit court.
                Powell also sought to present additional evidence not previously available germane
                to the question of liability.
        7.      The MDOC was released from any further proceedings via an agreed order
                between the parties.
        8.      On September 6, 2002, Judge Montgomery executed an order granting Powell's
                motion to reconsider. The circuit court found that M.R.C.P. 60 (b) allowed the
                court to reconsider its decision. The court directed the parties to refile their briefs
                and Powell was allowed to use the county's insurance policy which was newly
                discovered to have never been made part of the record and not before the court
                during its deliberation. The order was filed on September 9, 2002.
        9.      On December 12, 2002, this Court by Chief Justice Edwin L. Pittman executed
                an order finding that Powell's appeal should be dismissed as no final appealable
                judgment existed in this matter. The Court stated that the trial court had,
                subsequent to the filing of the notice of appeal with this Court, reconsidered its
                prior ruling and set aside the summary judgment for the Clay County defendants.
        10.     Clay County sought to reinstate Powell's appeal to this Court. The Court refused
                the request to reinstate the appeal and vacate the trial court's reconsideration of
                its summary judgment. On April 2, 2003, this Court by now Chief Justice James
                W. Smith, Jr., denied the request to reinstate the appeal dismissed by this Court
                on December 12, 2002.
        11.     Due to Judge Montgomery's retirement from the bench, James Kitchens, Jr., took
                his place as circuit court judge. On July 15, 2003, Judge Kitchens ordered that
                Judge Montgomery's reconsideration order be dismissed and Judge Montgomery's
                original order of summary judgment be reinstated. Judge Kitchens's order found
                that Judge Montgomery did not have jurisdiction to reconsider the original order
                for summary judgment once the notice of appeal had been filed. Judge Kitchens's
                order does not reference M.R.C.P.60 (b) which infers concurrent limited
                jurisdictionnor this Court's order dated December 12, 2002, dismissing the appeal
                based on Judge Montgomery's reconsideration. Powell appeals this decision to
                this Court.

¶2.     THEREFORE, PREMISES CONSIDERED, the Court finds that the circuit court erred in

dismissing the order granting reconsideration and reinstating the original order of summary judgment. The

case should be reversed and remanded to the circuit court for further proceedings.


                                                      2
¶3.     IT IS, THEREFORE, ORDERED that Judge Kitchens's order is reversed and the case is hereby

remanded to the circuit court for further proceedings consistent with this order.

¶4.     SO ORDERED, this the 23rd day of September, 2004.


                                                         /s/ Chuck Easley
                                                     CHUCK EASLEY, JUSTICE
                                                     FOR THE COURT


DIAZ, J., NOT PARTICIPATING




                                                    3